UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4634


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRIAN BRADFORD ASBURY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00019-CCE-1)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North Carolina, for
Appellant. Sandra J. Hairston, Acting United States Attorney, Angela H. Miller,
Assistant United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Bradford Asbury pleaded guilty to conspiracy to distribute cocaine base and

distribution of cocaine base and was sentenced to 110 months of imprisonment. Asbury

argues that his sentence is not substantively reasonable. Finding no error, we affirm.

       We review a sentence for reasonableness, applying an abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 51 (2007). We examine substantive

reasonableness considering the totality of the circumstances. Id. “Any sentence that is

within or below a properly calculated [Sentencing] Guidelines range is presumptively

[substantively] reasonable. Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) [2012] factors.”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (citations omitted).

       Asbury posits that his sentence is greater than necessary to accomplish the goals of

18 U.S.C. § 3553(a). We conclude that the sentence is substantively reasonable. The

district court meaningfully considered defense counsel’s suggestions for a lower sentence

and explained its chosen sentence. Furthermore, Asbury presents no evidence to rebut

the presumption of reasonableness applicable to his sentence.

       We therefore affirm Asbury’s sentence. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2